Citation Nr: 9916186	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for skin disease to 
include as being due to undiagnosed illness.

2.  Entitlement to service connection for thyroid disease to 
include as being due to undiagnosed illness.

3.  Entitlement to service connection for a seizure disorder 
to include as being due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and parents


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran had unverified service in the reserves followed 
by a period of active duty from November 1990 to June 1991, 
inclusive of a tour of duty in the Southwest Asia theater of 
operations.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.  A hearing was held before a hearing officer 
at the M&ROC in April 1998, and the hearing officer's 
decision was entered the same month.  

The appeal was docketed at the Board in 1996.  


FINDING OF FACT

The claims for service connection for skin disease to include 
as being due to undiagnosed illness, for thyroid disease to 
include as being due to undiagnosed illness, and for a 
seizure disorder to include as being due to undiagnosed 
illness are, in each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for skin disease to include 
as being due to undiagnosed illness, for thyroid disease to 
include as being due to undiagnosed illness, and for a 
seizure disorder to include as being due to undiagnosed 
illness are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Skin Disease

II.  Thyroid Disease

III.  Seizure Disorder

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through III is whether she has 
presented, with respect to each disability, evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that his claims for service connection 
for the disabilities included in issues I through III are, in 
any instance, well grounded.

The veteran contends, relative to her claim for service 
connection for skin disease to include as being due to 
undiagnosed illness, that she experienced an outbreak of 
"blisters" on her arms and legs shortly after returning 
from her overseas deployment in the Southwest Asia theater of 
operations during the Persian Gulf War.  Service connection, 
in the context of this appeal, may be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317 (1998).  

Concerning the veteran's claim for service connection for 
skin disease ized joint pain due to undiagnosed illness, the 
Board is cognizant that, even though skin disease (however 
assessed) is not a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b), the signs and symptoms listed under 
such provision are not exhaustive.  See id.  While service 
medical records contemporaneous with the veteran's overseas 
deployment during the Persian Gulf War are silent for any 
reference to any skin condition, when thereafter examined by 
VA in January 1994, the pertinent diagnosis was atopic 
dermatitis.  However, as pertinent to service connection for 
skin disease due to undiagnosed illness, the Board must 
respectfully point out that atopic dermatitis is a well 
recognized diagnosed disability.  See, e.g., 38 C.F.R. 
§ 4.118, Diagnostic Code 7817 (1998).  Such consideration 
precludes any notion of according service connection for skin 
disease related to the veteran's overseas deployment during 
the Persian Gulf War, inasmuch as the related criteria 
pertaining to claims so predicated specifically contemplates 
disablement due to undiagnosed illness.  See generally 
38 C.F.R. § 3.317.  Finally, with respect to direct service 
connection (i.e., other than due to undiagnosed illness) for 
skin disease, the Board is cognizant of service medical 
evidence pertaining to the veteran's earlier service in the 
1980's with the army reserves.  While it is uncertain whether 
such service featured one or more periods of active duty for 
training (i.e., ACDUTRA), the Board notes that, even assuming 
that the veteran participated in the same, it is noted that 
she suffered with skin disease ("skin rash") at the time of 
her related August 1984 entrance examination (subsequently 
assessed in May 1986 as "atopic dermatitis").  However, 
even assuming the veteran had one or more periods of ACDUTRA 
service, and notwithstanding that service connection might be 
granted based on such service if the preexisting skin disease 
was aggravated during any period(s) of the same (see 
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991)), such 
consideration is moot in the present circumstances inasmuch 
as there is no evidence demonstrating any chronic temporal 
worsening in the preexisting skin disease.  Given the 
foregoing consideration, then, the Board is constrained to 
conclude that a plausible claim for service connection for 
skin disease to include as being due to undiagnosed illness 
is not presented.  Accordingly, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  




 purposes in May 1996, the veteran complained of having 
"loose stools", and the pertinent examination impression 
implicated chronic loose stools of unknown etiology.  
Thereafter, when examined by VA in November 1996, the veteran 
again complained of experiencing loose stools; the pertinent 
examination diagnosis was chronic diarrhea of undetermined 
etiology.  Most recently, when he was examined by VA in 
February 1998, the veteran was assessed as having chronic 
intermittent loose stools due to irritable bowel syndrome 
(IBS).  He was also assessed as having IBS when seen for VA 
outpatient treatment the same month. However, even ignoring 
that loose stools/diarrhea were/was explicitly implicated as 
being symptomatic of the veteran's IBS on the February 1998 
VA examination, the Board cannot overlook that IBS is a well 
recognized diagnosed disability, see 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1998) (which Code specifically includes 
diarrhea as a manifestation of irritable colon syndrome).  
Such consideration, therefore (as was true of the Board's 
disposition of the claim predicated on shortness of breath 
hereinabove), precludes any notion of according service 
connection for diarrhea in the context of this appeal, 
inasmuch as the related compensation sought by the veteran is 
specifically predicated on disablement due to undiagnosed 
illness.  See generally 38 C.F.R. § 3.317.  Given the 
foregoing consideration, then, the Board is constrained to 
conclude that a plausible claim for service connection for 
diarrhea due to undiagnosed illness is not presented.  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


"[j]oint pain" is a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b).  In this regard, when the veteran was 
examined for Persian Gulf War purposes in May 1996, he 
complained of experiencing "joint pains".  Thereafter, when 
examined by VA in November 1996, the veteran complained of 
aching involving his right knee.  He also indicated that 
(although it is uncertain whether it was due to joint pain) 
"[o]ne or the other" shoulders will bother him on occasion.  
The pertinent examination diagnosis, following physical 
examination, was chronic painful joint syndrome of 
undetermined etiology.  Most recently, when examined by VA in 
February 1998, the veteran alluded to experiencing 
"transient" (as recorded by the VA examiner) joint pain 
involving each knee and elbow.  The pertinent examination 
diagnosis was "[h]istory of migratory joint pain, etiology 
unknown."  

In considering the veteran's claim for service connection for 
generalized joint pain due to undiagnosed illness, the Board 
would emphasize that the provisions of 38 C.F.R. § 3.317 do 
not provide for service connection predicated on undiagnosed 
illness for 'joint pain' per se but, rather, present 
disability of chronic derivation of which joint pain is a 
manifestation.  In this regard, however, not only is the 
veteran's migratory joint pain assessed on the February 1998 
VA examination not a present disability (having been 
diagnosed by 'history' only), the veteran neither contends, 
nor does the evidence reflect, that he has any current 
disability/pathology of either acute or chronic derivation of 
which joint pain is a manifestation.  In the absence of such 
current disability/pathology, the presence of which is 
prerequisite to any favorable claim for service connection 
predicated on undiagnosed illness, see 38 C.F.R. 
§ 3.317(a)(1), a plausible claim for service connection for 
generalized joint pain due to undiagnosed illness is not 
presented and, therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

With respect the veteran's claim for chronic fatigue due to 
undiagnosed illness, the Board is cognizant that 
"[f]atigue" is a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b).  In this regard, when the veteran was 
examined for Persian Gulf War purposes in May 1996, he 
complained of experiencing "chronic fatigue".  Thereafter, 
when examined by VA in November 1996, the veteran complained 
of experiencing tiredness and fatigue.  The pertinent 
examination diagnosis, following physical examination, was 
chronic fatigue syndrome.  However, the Board would emphasize 
that while chronic fatigue syndrome is a malady of explicit 
diagnosis and is clearly a recognized disability of (by 
definition) chronic derivation, see 38 C.F.R. Part 4, 
Diagnostic Code 6354 (1998), the former consideration, in 
particular, precludes any notion of according service 
connection therefor in the context of this appeal, inasmuch 
as the compensation sought by the veteran is specifically 
predicated on disablement due to undiagnosed illness.  See 
generally 38 C.F.R. § 3.317.  Given the foregoing 
consideration, then, and even ignoring that the veteran's 
chronic fatigue syndrome was specifically attributed to 
cardiac abnormality when he was examined by VA in February 
1998 (as opposed to any notion that it was traceable to his 
period of deployment in the Persian Gulf in 1991), the Board 
is constrained to conclude that a plausible claim for service 
connection for chronic fatigue due to undiagnosed illness is 
not presented.  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

Regarding the veteran's claim for service connection for 
shortness of breath due to undiagnosed illness, the Board is 
cognizant that, even though shortness of breath is not a 
designated symptom which may comprise a manifestation of 
undiagnosed illness in accordance with 38 C.F.R. § 3.317(b), 
the signs and symptoms listed under such provision are not 
exhaustive.  See id.  As pertinent to shortness of breath, 
the veteran complained of experiencing the same when he was 
examined by VA for Persian Gulf War purposes in May 1996.  
Thereafter, however, when examined by VA in November 1996, 
the veteran was free, on pertinent evaluation, of "labored 
respirations."  Nevertheless, even if the shortness of 
breath of which the veteran complained in May 1996 is viewed 
as a qualifying sign or symptom of undiagnosed illness within 
the purview of 38 C.F.R. § 3.317(b), the Board would 
emphasize that the provisions of such regulation generally, 
as was pointed out by the Board earlier in this decision, 
would only authorize service connection for a present 
disability of chronic derivation of which shortness of breath 
is a manifestation.  In this regard, however, while the 
veteran was assessed as having obstructive lung disease in 
conjunction with his examination by VA in February 1998, the 
Board would emphasize that, even ignoring that shortness was 
breath was not designated as being a sign or symptom of the 
same, such condition, while of generic (i.e., 
"obstructive") description, is clearly representative, in 
any event, of diagnosed disability, see 38 C.F.R. § 4.97 
(1998), and such consideration precludes any notion of 
according service connection therefor in the context of this 
appeal, since the compensation sought by the veteran is 
specifically predicated on disablement due to undiagnosed 
illness.  See generally 38 C.F.R. § 3.317.  Given the 
foregoing consideration, then, the Board is constrained to 
conclude that a plausible claim for service connection for 
shortness of breath due to undiagnosed illness is not 
presented.  Consequently, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

As pertinent to the veteran's claim for service connection 
for diarrhea due to undiagnosed illness, the Board is aware 
that, even though diarrhea is not a designated symptom which 
may comprise a manifestation of undiagnosed illness in 
accordance with 38 C.F.R. § 3.317(b), the signs and symptoms 
listed under such provision are not exhaustive.  See id.  
When he was examined by VA for Persian Gulf War purposes in 
May 1996, the veteran complained of having "loose stools", 
and the pertinent examination impression implicated chronic 
loose stools of unknown etiology.  Thereafter, when examined 
by VA in November 1996, the veteran again complained of 
experiencing loose stools; the pertinent examination 
diagnosis was chronic diarrhea of undetermined etiology.  
Most recently, when he was examined by VA in February 1998, 
the veteran was assessed as having chronic intermittent loose 
stools due to irritable bowel syndrome (IBS).  He was also 
assessed as having IBS when seen for VA outpatient treatment 
the same month. However, even ignoring that loose 
stools/diarrhea were/was explicitly implicated as being 
symptomatic of the veteran's IBS on the February 1998 VA 
examination, the Board cannot overlook that IBS is a well 
recognized diagnosed disability, see 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1998) (which Code specifically includes 
diarrhea as a manifestation of irritable colon syndrome).  
Such consideration, therefore (as was true of the Board's 
disposition of the claim predicated on shortness of breath 
hereinabove), precludes any notion of according service 
connection for diarrhea in the context of this appeal, 
inasmuch as the related compensation sought by the veteran is 
specifically predicated on disablement due to undiagnosed 
illness.  See generally 38 C.F.R. § 3.317.  Given the 
foregoing consideration, then, the Board is constrained to 
conclude that a plausible claim for service connection for 
diarrhea due to undiagnosed illness is not presented.  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

In reaching the determinations advanced above, bearing on 
each aspect of the veteran's appeal considered hereinabove, 
the Board is cognizant of several lay statements, received at 
the RO in February 1997, including one from the veteran's 
spouse, which are, collectively, to the effect that the 
veteran experienced several problems following his return 
from the Persian Gulf, to include diarrhea and exhaustion, 
which he had not had prior to his deployment to such locale.  
In point of fact, and contrary to the substance of the lay 
statements, the Board notes that service medical records 
document that the veteran complained of a lack of energy and 
experiencing diarrhea in February 1989 and December 1990, 
respectively, each date being prior to his deployment (in 
January 1991) to the Persian Gulf.  Notwithstanding such 
consideration, however, the Board would point out that, even 
ignoring the precise rationales on which each aspect of the 
veteran's appeal was denied hereinabove, the lay statements 
provide no basis to alter the respective dispositions reached 
by the Board above inasmuch as assertions by lay individuals, 
insofar as creating an inference of medical causation, cannot 
constitute evidence to render a claim well grounded.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In addition, although the Board has considered and disposed 
of the veteran's claims for service connection on a ground 
which is, in each instance, different from that of the RO, 
the veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claims for service 
connection were well grounded, the RO accorded the veteran 
greater consideration than each claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether these claims are well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

In addition, as pertinent to each of the above-addressed 
issues, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which service connection is claimed, to inform 
the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
each corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for generalized joint pain 
due to undiagnosed illness, chronic fatigue due to 
undiagnosed illness, shortness of breath due to undiagnosed 
illness and diarrhea due to undiagnosed illness is, in each 
instance, denied.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals






ORDER





		
	
	Member, Board of Veterans' Appeals



 

